Citation Nr: 9916252	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  93-08 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
unauthorized medical services provided in association with 
the private hospitalization at Kennedy Memorial Hospital, 
Washington Township, New Jersey from July 10 through July 11, 
1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to October 
1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1992 decision letter of the Medical 
Administration Service (MAS) of the Department of Veterans 
Affairs Medical Center (VAMC) in Philadelphia, Pennsylvania.  
The notice of disagreement was submitted in November 1992.  
The statement of the case was issued in September 1992.  A 
substantive appeal was received in April 1993. A hearing was 
held on June 10, 1993 in Washington, D.C. before the member 
of the Board rendering the final determination in this claim.  
The Board of Veterans' Appeals (Board) remanded the case in 
August 1993 for additional development of the evidence.

By rating action in March 1995, the RO denied entitlement to 
service connection for dizziness, left shoulder injury, 
disorder of the left leg, laceration of the left eyelid, and 
laceration and scar of the left forehead and scalp, secondary 
to service connected defective hearing.  The veteran was 
notified of that determination and of his appellate rights by 
letter dated in March 1995.  The veteran has not appealed 
that determination and those issues are not in appellate 
status.  


FINDINGS OF FACT

1.  Service connection is in effect for defective hearing, 
evaluated as 70 percent disabling.

2.  The veteran was treated from July 10 to 11, 1992 at the 
Kennedy Memorial Hospital, Washington Township, New Jersey 
(Kennedy Memorial Hospital) for injuries sustained in a fall, 
including a laceration of the scalp.

3.  By decision dated in March 1995, the RO denied 
entitlement to dizziness secondary to service connected 
defective hearing.

4.  The treatment provided at the Kennedy Memorial Hospital 
in July 1992 was not for a service connected disability, or 
for a condition associated with and aggravating a service 
connected disability.

5.  The veteran does not have a total disability permanent in 
nature resulting from a service connected disability and is 
not a participant in VA's vocational rehabilitation program.

6.  The veteran's claim is not plausible.


CONCLUSION OF LAW

The claim for payment or reimbursement for the cost of 
unauthorized medical services provided in association with 
the private hospitalization at Kennedy Memorial Hospital from 
July 10 through July 11, 1992 is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, one which is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail, and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  As will be explained below, the Board finds 
that his claim is not well-grounded.

The veteran seeks payment of or reimbursement by the VA for 
medical expenses incurred in connection with the veteran's 
unauthorized private emergency room treatment rendered on 
July 10 through July 11, 1992.  

By rating action in December 1953, service connection was 
granted for defective loss, evaluated as 10 percent disabling 
from October 8, 1953.  By rating action in March 1992, the 
rating for defective hearing was increased to 70 percent, 
effective from October 21, 1991.

A July 10, 1992 Kennedy Memorial Hospital Emergency 
Department treatment record shows that the veteran was 
treated for a laceration of the scalp after he fell off a 
ladder.  He was discharged on July 11 1992.  

A July 1992 VA hospital summary shows that the veteran was 
admitted for treatment of left leg swelling, pain and 
discoloration six days following a fall.  It was noted that 
he reported that he was standing on a ladder eight feet of 
the ground with slippery pool shoes when he slipped and fell, 
hitting his head.  It was indicated that he was treated at 
Kennedy Memorial hospital and a CT scan of the head was 
negative.  The summary also noted that during the hospital 
course, the veteran was evaluated for his hearing and some 
dizziness thought to be secondary to an accumulation of fluid 
in the middle ear or in the maxillary front of the sinuses 
secondary to the trauma of one week earlier.  VA inpatient 
and outpatient records dated from July 1992 to May 1994 do 
not show that the fall in July 1992 was caused by the 
veteran's service connected hearing loss. 

In June 1993, the veteran testified that he believed that the 
dizziness which caused him to fall in July 1992 was due to 
his service connected defective hearing.  He also asserted 
that he believed that fall constituted a medical emergency 
and any delay in treatment would have been hazardous to his 
life or health.  The veteran testified that no doctor had 
told him that the fall was caused by his hearing loss.  He 
indicated that during VA treatment in May 1992, he had told 
that he had fluid in his ear. 

By rating action in March 1995, the RO denied entitlement to 
secondary service connection for dizziness, left shoulder 
injury, disorder of the left leg, laceration of the left 
eyelid, and laceration and scar of the left forehead and 
scalp.  The veteran did not appeal those determinations.

The VA may reimburse veterans for expenses incurred in non-VA 
facilities only in certain circumstances.  The relevant 
criteria permitting reimbursement or payment of the cost of 
unauthorized medical services require that the treatment be 
for a service-connected disability or for a condition 
associated with and aggravating a service-connected 
disability, or the treatment may be for any disability of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability, or under 
certain circumstances for participants in VA's vocational 
rehabilitation program; and there must be a medical emergency 
with delay in treatment being hazardous to the veteran's life 
or health; and there must be no VA or other Federal 
facilities feasibly available for treatment.  38 U.S.C.A. § 
1728(a) (West 1991); 38 C.F.R. § 17.120 (1998). 

In Hayes v. Brown, 6 Vet. App. 66 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the Court) held that all three statutory 
requirements of 38 U.S.C.A. § 1728(a) must be met before 
reimbursement may be authorized.  The Board observes that the 
medical expenses associated with private medical treatment on 
July 10 and 11, 1992 were not authorized by the VA and the 
veteran has not contended otherwise.  As such, the Board's 
review is limited to the issue of whether the veteran is 
entitled to reimbursement or payment of unauthorized private 
medical costs incurred during the period of July 10 through 
11, 1992.

The record clearly shows that the only service connected 
disability is defective hearing.  As noted in the 
introduction, the claim for service connected for dizziness 
secondary to the service connected disability was denied.  
Therefore, the evidence shows that the treatment in question 
was not rendered for either of the veteran's service 
connected disability or for a condition associated with and 
aggravating the service connected disability.  The veteran 
does not have a total disability resulting from either 
service connected disability and he is not a participant in a 
VA vocational rehabilitation program.  Thus, the veteran's 
claim fails to meet the requirements of the statute and 
regulation regarding reimbursement.  In Hayes, the Court held 
that when a claim does not meet the requirements of the 
applicable law, the claim is deficient at its threshold and 
is not well grounded.  Id.  Therefore, the Board concludes 
that the veteran's claim for entitlement to payment or 
reimbursement by the Department of Veterans Affairs for 
medical expenses incurred in connection with the veteran's 
unauthorized private medical treatment rendered on July 10 
and 11, 1992 is not well-grounded and must be denied.


ORDER

The appeal is denied.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

